Citation Nr: 1048117	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.   Entitlement to an increased rating in excess of 50 percent 
for service-connected right shoulder disability.

2.   Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an effective date earlier than July 18, 2007, 
for the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 
1969.  He thereafter served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2007, August 2008 and November 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  The Veteran testified at a 
Board hearing before the undersigned held in Roanoke, Virginia, 
in July 2010. 

The issues of service connection for bilateral hearing loss and 
of entitlement to an earlier effective date for the award of a 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

At the July 27, 2010 Board personal hearing, prior to the 
promulgation of a decision in the appeal, the Veteran informed 
the Board that a withdrawal of his appeal seeking an increased 
rating for right shoulder disability is requested. 






CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher disability 
rating for right shoulder disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue of Increased Rating for Right Shoulder 
Disability

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the July 27, 2010 Board personal hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran informed the Board that he wanted to withdraw his appeal 
for an increased rating for right shoulder disability.  The 
Veteran has withdrawn his appeal as to the matter of an increased 
rating for right shoulder disability; hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to that matter.  Accordingly, the Board does not 
have jurisdiction to review the appeal for a higher disability 
rating for right shoulder disability, and it is dismissed.


ORDER

The appeal for an increased rating for right shoulder disability 
is dismissed.




REMAND

The Veteran contends that his hearing loss is due to acoustic 
trauma in service.  He also contends that he is entitled to an 
earlier effective date for the award of a total rating based on 
individual unemployability due to service-connected disabilities 
(TDIU or IU) which is at least consonant with the date he filed a 
claim for such benefits in October 2006.

Turning first to the issue of service connection for hearing 
loss, the Veteran's service personnel records show he served as 
an "aero" ground equipment repairman during active service, and 
served in the same or similar capacity while in the National 
Guard.  The service treatment records for his National Guard 
service show that over the years there had been an upward shift 
in certain tested hearing thresholds.  Notably, the Veteran has 
not been afforded a VA examination to determine whether he has 
hearing loss "disability" for VA disability compensation 
purposes, see 38 C.F.R. § 3.385, and whether any such hearing 
loss "disability" is etiologically related to active service, 
or to a period of active duty for training or inactive duty 
training.

Given the possibility that the upward shift in hearing thresholds 
has by now resulted in bilateral hearing loss for VA purposes 
that is to a disabling degree, and in light of Veteran's 
assertions that the current hearing loss may be associated with 
his duties in service and in the National Guard, the Board finds 
that a VA examination with nexus opinion is necessary.  See 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As for the earlier effective date issue, the record shows that 
the Veteran first met the minimum schedular requirements for a 
TDIU effective July 18, 2007, which is the same effective date 
assigned the grant of service connection and award of a 70 
percent disability rating for psychiatric disability.  See 
38 C.F.R. § 4.16(a) (2010) (for assignment of a TDIU, if there is 
only one disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability must 
be rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or more).  
The Veteran has not challenged the effective date awarded the 
grant of service connection for psychiatric disability.

The Board points out that, even where the minimum schedular 
criteria for a TDIU are not met, a veteran who is actually 
unemployable on account of service-connected disabilities will be 
assigned a TDIU (also referred to as IU).  See 38 C.F.R. 
§ 4.16(b).  In such cases, the Board may not assign a TDIU in the 
first instance, but must refer the matter to the Director of VA's 
Compensation and Pension Service for consideration of assignment 
of a TDIU on an extraschedular basis.  See Bowling v. Principi, 
15 Vet. App. 1 (2001).

In this case, the Veteran alleges that he was actually 
unemployable because of his service-connected right shoulder 
disability (his only service-connected disability prior to July 
2007) at least as of October 2006.  The record shows that the 
Social Security Administration determined that the Veteran was 
disabled for its purposes as of July 2002 on account of several 
conditions, including the service-connected right shoulder 
disability.  In a July 2007 statement, the Veteran's former 
employer indicates that the Veteran worked as a maintenance 
mechanic until July 2002, when he was placed on medical 
disability leave; the author explained that after July 2002 the 
company would not have been able to offer the Veteran any gainful 
employment because of the right shoulder disability.  In an April 
2008 letter, Dr. J. Carmody wrote that, with the Veteran's 
shoulder problems and associated narcotic medications, the 
Veteran had been unable to perform "regular" work since 2002.

The Board acknowledges that, in the April 2008 statement of the 
case, the RO determined that referral of the case to the Director 
of Compensation and Pension service for consideration of an 
extraschedular assignment of a TDIU was not warranted; however, 
given the SSA determination and other evidence discussed above 
suggesting that the Veteran's service-connected right shoulder 
disability may have rendered him unemployable for the period 
prior to July 18, 2007, the Board finds that referral of the case 
to the Director of Compensation and Pension service for 
extraschedular consideration of TDIU (IU) for an earlier period 
is required.

Accordingly, the issue of earlier effective date than July 18, 
2007 for TDIU (IU) is REMANDED for the following actions:

1.  The RO/AMC should contact the National 
Personnel Records Center or other 
appropriate agency and request that agency 
to identify the Veteran's dates of active 
duty for training and (if available) dates 
of inactive duty training in the Army 
National Guard.

2.  The RO/AMC should refer the case to the 
Director of Compensation and Pension for a 
determination as to whether the Veteran is 
entitled to a TDIU (IU) in accordance with 
the provisions of 38 C.F.R. § 4.16(b) for 
the period prior to July 18, 2007, and, if 
so, a determination as to the precise date 
such entitlement arose.  The rating board 
should include a full statement as to the 
Veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on the issue.

3.  The RO/AMC should also arrange for the 
Veteran to undergo a VA audiological 
examination to determine the nature, 
extent, and etiology of any hearing loss.  
All indicated studies should be performed.  
With respect to any hearing loss 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the current hearing loss disorder is 
etiologically related to service or was 
manifest within one year of his discharge 
therefrom.

The rationale for all opinions expressed 
should be explained.  The relevant 
documents in the Veteran's claims files 
should be made available to the examiner. 

4.  The RO/AMC should then prepare a new 
rating decision and readjudicate the issues 
of service connection for bilateral hearing 
loss and entitlement to a TDIU (to include 
on an extraschedular basis).  If the 
benefits sought on appeal are not granted 
in full, the RO/AMC should issue a 
supplemental statement of the case, and 
should provide the Veteran and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010). 


______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


